Jackson, Judge.
The plaintiff levied upon defendant’s homestead, who interposed his affidavit of illegality, on the ground that the same case, between the same parties and concerning the same homestead, had been decided by the superior and supreme courts. Plaintiff replied that his judgment was for purchase money, and by the act of 1874 the homestead was subject. The court sustained the affidavit and dismissed the levy. We think the plea, or affidavit of former recovery, conclusive, notwithstanding the act of 1874. . That act is not retrospective in terms, and if it was, the homestead having been assigned under the bankrupt law and before its passage, vested the title in defendant; and the judgment of the court, for the same land and between the same parties, settled it forever.
Judgment affirmed.